El Juez Asociado Señob Texidob,
emitió la opinión del tri hunal.
Clemente Falero fué arrestado en 6 de mayo de 1928, Rajo la imputación de un delito de asesinato en primer grado.
El Fiscal del Distrito de Humacao presentó en 30 de enero de 1929, ante la corte de distrito, la acusación contra Falero, por el citado delito de asesinato en primer grado; y al día siguiente pidió, _y obtuvo, el sobreseimiento y ar-chivo de esa acusación. El mismo día 31 de enero de 1929 presentó el fiscal ante la corte, una nueva acusación contra *473•Clemente Falero, por asesinato en primer grado. El acu-sado pidió el sobreseimiento, fundando su petición en que habían transcurrido más de doscientos días desde la fecha ■en que fue detenido por el. delito que se le imputa, sin que se presentara la acusación, y en que la ahora presentada lo fue sin permiso de la corte. Esta negó el sobreseimiento, y contra su resolución se ha presentado el recurso de certio-rari que resolvemos.
Como dato de interés para el caso, es de notar'se que según alegó el mismo Falero ante la corte de distrito de Humacao, en su moción para sobreseimiento, en febrero 13 dé 1929, el acusado se hallaba en libertad bajo fianza, desde el mes de junio de 1928, sin que se precise el día.
El texto del artículo 452- del Código de Enjuiciamiento Criminal es' claro. El auto de sobreseimiento imposibilita la formación de nuevo proceso por el mismo delito, en los casos.de delito monos grave; pero no en los casos de delito grave o felony. El artículo no fija condición alguna para la incoación de nuevo proceso, o presentación de acusación.
Hemos estudiado la resolución de la corte, que se ajusta a la ley y a la interpretación que de ella se ha hecho por este tribunal.
En el caso El Pueblo v. Rivera, 7 D.P.R. 332, este tribunal declaró que la desestimación de una acusación en los casos de felony o delito grave, no constituirá un obstáculo para una nueva acusación.
En el caso El Pueblo v. Barbosa, 34 D.P.R. 112, ha de-terminado este tribunal con toda claridad la diferencia que hay entre los casos de sobreseimiento (artículos 448 y 452 del Código de Enjuiciamiento Criminal) y los de desestima-ción de la acusación. Después de copiar el artículo 452 que citamos, se dice en la opinión que la ley no exige orden de la corte para la nueva acusación; y se determhia la existencia de una diferencia entre el sobreseimiento y la desestimación. Do único que se exige a la nueva acusación es que se presente *474antes de que prescriba el delito, o mejor, el derecho a perse-guirlo.
La resolución de la corte de distrito, perfectamente funda-mentada, es correcta, y no podemos revocarla.
Debe declararse sin lugar la petición, y anularse el auto dictado, con devolución a la corte de distrito de los autos del caso.